Order filed November 10, 2011




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00686-CV
                                    ____________

 IN THE MATTER OF THE MARRIAGE OF RACHEL LYNN BEVERLY AND
                  CHAD ASHLEY BEVERLY, Appellant


                       On Appeal from the 245th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-64129


                                       ORDER

       The notice of appeal in this case was filed August 8, 2011. The clerk’s record was
filed November 4, 2011. To date, the filing fee of $175.00 has not been paid. The
contest to appellant’s affidavit of indigence was sustained. See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 1, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM